Citation Nr: 1634312	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  08-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a non-posttraumatic stress disorder (PTSD) psychiatric disorder only as secondary to service-connected rheumatic heart disease with cardiac arrhythmia, probable Barlow syndrome (heart disorder).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and M.E.


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel
INTRODUCTION

The Veteran was a member of the Texas Army National Guard from March 1964 to February 1965, with a period of active duty for training from June 1964 to December 1964.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Certain aspects of the appealed matters were decided and the remaining issues were remanded by the Board for additional development in September 2011, August 2013, April 2014, September 2014, and May 2015.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  VVA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The Veteran provided testimony at a July 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In an August 2013 decision the Board denied service connection for PTSD.  In April 2014 the Board denied direct service connection for a non-PTSD psychiatric disorder.  Thus, the remaining issue is entitlement to service connection for a non-PTSD psychiatric disorder secondary to a service-connected heart disorder.  The remaining issue on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding this issue for clarification.

A January 2015 VA medical opinion was that the Veteran's persistent depressive disorder was not caused by his service-connected heart disorder.  No supporting explanation was provided and the examiner did not address aggravation; accordingly, the appeal was remanded by the Board in 2015.  In a March 2016 VA examination, the examiner noted that it was possible that the Veteran had a mental illness, but that she was unable to provide a diagnosis on that day due to the results of the psychological testing.  But the examiner did not provide an opinion regarding whether the earlier diagnoses of record were invalid and did not state whether it was not at least as likely as not that there was a psychiatric diagnosis.  Accordingly, clarification is required.  The Board notes that although the examiner acknowledged a prior diagnosis of dysthymic disorder (mild) from an October 2013 VA examination, the examiner did not include prior diagnoses of persistent depressive disorder, cluster C personality traits, and major depressive disorder that were found throughout the appeals period.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran an examination regarding any non-PTSD psychiatric disorder diagnoses.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that there are any non-PTSD psychiatric disorders during the appeal period.  The examiner must address all prior diagnoses of record, to include dysthymic disorder (mild), persistent depressive disorder, cluster C personality traits, and major depressive disorder.  The examiner must address the 2016 VA examination.

Second, if there are any currently diagnosed non-PTSD psychiatric disorders, provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the Veteran's service-connected heart disorder.  

Third, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any each currently diagnosed non-PTSD psychiatric disorders are aggravated by the Veteran's service-connected heart disorder. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




